Citation Nr: 0508965	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  97-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty as a New Philippine Scout from January 
1946 to April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on December 11, 2000, which vacated a 
June 1998 Board decision and remanded the case for additional 
development.  The issue initially arose from a January 1997 
rating decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2003, the Board remanded 
the case to the RO for additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate her claim.

2.  The veteran died in January 1994 at the age of 70; the 
death certificate listed his immediate cause of death as 
chronic obstructive lung disease with an antecedent cause of 
chronic emphysema.

3.  The veteran's claim for entitlement to service connection 
for emphysema was denied in a July 1993 rating decision; at 
the time of his death he was not service-connected for any 
disability.

4.  The evidence does not demonstrate the cause of the 
veteran's death was present in service or within the first 
post-service year nor that a medical nexus exists between the 
cause of his death and any incident of service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the VCAA by correspondence dated in July 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer of the case to the Board.  The service 
connection claim was also re-adjudicated, de novo, in a 
January 2005 supplemental statement of the case.  The 
appellant has been provided every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the 
appellant generally informed her of the evidence not of 
record that was necessary to substantiate her claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the January 2005 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical and 
personnel records are not included in the record and service 
department reports indicate they may have been destroyed by a 
fire at the National Personnel Records Center (NPRC) in 1973.  
The Board is aware that in such situations, there is a 
heightened obligation to explain the findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As repeated efforts 
to obtain additional pertinent records from the service 
department and the appellant were unsuccessful, the Board 
finds further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  As the 
determinative issues in this case involve the date of onset 
of disease and the credibility of recent statements submitted 
in support of the claim, the Board finds there is no 
reasonable probability an additional medical opinion could 
substantiate the claim.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Factual Background

In March 1993, the veteran submitted a claim of entitlement 
to service connection for emphysema.  He reported the date of 
onset of his emphysema as 1987.  In an April 1993 application 
for VA benefits he reported his pulmonary emphysema began in 
1946.  In his responses on these applications he, in essence, 
indicated he had not received medical treatment for this 
disorder during service and reported private medical 
treatment only from January 1993.  In support of his claim he 
submitted private outpatient treatment records dated from 
January to April 1993 demonstrating diagnoses and treatment 
for emphysema.  No opinions as to etiology were provided.

In June 1993, the RO requested copies of the veteran's 
service records in conjunction with his claim.  The NPRC 
responded in July 1993 that it had no records for the veteran 
and that any records concerning the veteran which might have 
been at that facility were apparently destroyed in the fire 
that occurred in 1973.

In a July 1993 rating decision, the RO denied the veteran's 
claim of service connection for emphysema.  The denial was 
based upon the fact that there were no official service 
records showing a diagnosis of, and/or treatment for, 
emphysema, and due to the fact that emphysema was first shown 
many years after his release from service.

The veteran's death certificate shows he died in January 1994 
at the age of 70.  His immediate cause of death was reported 
as chronic obstructive lung disease with an antecedent cause 
of chronic emphysema.

In February 1996, the appellant filed a claim for benefits as 
the veteran's surviving widow.  She also submitted a medical 
certificate dated in February 1996 and signed by Dr. Vincente 
N. Sta. Maria.  Dr. Santa Maria stated that the veteran had 
been his patient, off and on, from 1948 until 1983 with 
treatment for septicemia pulmonary emphysema, ulcer, and 
asthma.  Additionally, Dr. Santa Maria stated that the 
veteran received the necessary and proper medication for 
these disorders, but his physical condition grew 
progressively worse up until 1983.

The Board notes that the RO included a memorandum for the 
file signed by the Adjudication Officer concerning the 
credibility of statements completed by Dr. Vincente N. Sta. 
Maria.  The memorandum sets forth the credentials of 
Dr. Santa Maria, including his education, medical licensing 
information, and his current professional position and job 
title.  The memorandum additionally contains the following 
statements:

Dr. Santa Maria is a regular contributor of medical 
statements in support of VA claimants.  The 
statements usually identify medical conditions and 
show the period that treatment was rendered, 
oftentimes 40 to 50 years ago.

This office has made numerous requests for Dr. 
Santa Maria's clinical and/or treatment files 
contemporaneous to the periods of alleged 
treatment; however, we have been advised by the 
doctor that all such records were destroyed by fire 
in 1983.

It is concluded, therefore, that statements from 
Dr. Santa Maria describing medical histories prior 
to 1983 are based solely upon the doctor's memory 
and are unsubstantiated by supportive medical 
documentation.  Furthermore, it is deemed of no 
useful purpose to pursue further development of 
clinical records from Dr. Santa Maria for treatment 
rendered prior to 1983.

In August 1996, the appellant submitted various documents in 
support of her cause of death claim.  These documents 
included a marriage contract demonstrating she and the 
veteran were married in May 1950.

The appellant also submitted a joint affidavit from E.A. and 
A.G., who asserted that they had both been neighbors of the 
veteran and appellant for many years up to 1994.  They 
asserted that beginning some time in 1950 the veteran 
regularly sought medical treatment for a persistent cough.  
They also asserted that they had observed the veteran 
experiencing breathing difficulties, shortness of breath, and 
coughing up most of the time.

A second joint affidavit was submitted from C.G.H. and 
J.H.S., who asserted that they had served with the veteran 
during his period of recognized service.  They stated that 
while they were training with the veteran in 1946, they 
observed he experienced dyspnea, shortness of breath, 
intermittent swelling of the feet and legs, weak lungs, and 
emphysema.

The appellant also submitted a completed NA Form 13055 to 
provide additional information as to the nature of the 
veteran's illness.  She indicated she could not accurately 
answer the nature of the illness, the dates of treatment, or 
the location of the medical facility for which the veteran 
received treatment.  She did assert that the veteran told her 
that he had experienced many illnesses during his period of 
recognized service and that he had been discharged because of 
his lung disease.

In a January 1997 rating decision the RO denied the 
appellant's claim of service connection for the veteran's 
cause of death.  The RO found that the letter from Dr. Santa 
Maria had no probative value as it was based solely upon 
memory.  As all of the affiants were laypersons, the RO found 
that their testimony did not constitute a competent 
diagnostic finding.  Consequently, the RO determined that 
there was no medical evidence of a causal relationship 
between the death causing conditions, shown as chronic 
obstructive pulmonary disease with chronic emphysema, and the 
in-service events.  

The appellant appealed this rating decision to the Board.  In 
her September 1997 substantive appeal she claimed the veteran 
experienced his death-causing disability within his first 
post-service year as shown by the evidence submitted by the 
doctor who treated the veteran at that time.  Therefore, as 
the veteran's surviving spouse, the appellant believed that 
she was entitled to benefits for the veteran's cause of 
death.

In October 1997, the RO sent a letter to the appellant 
inquiring about possible entitlement based upon the Prisoner 
of War (POW) presumptions found at 38 C.F.R. §§ 3.307(a)(6), 
3.309.  The appellant responded in December 1997 that the 
veteran had not been a POW during his period of recognized 
service.  

In May 2002, a request was submitted to the NPRC for the 
veteran's service personnel records.  The appellant was 
notified by correspondence dated in September 2002 that 
action to obtain additional evidence had been taken.  In 
October 2002, the NPRC reported the veteran's service 
personnel records were fire related and could not be 
reconstructed.  In May 2003, the appellant was notified that 
efforts to obtain these records had been unsuccessful and, in 
essence, that further attempts to get them would be futile.  

In July 2004, the appellant was notified of the information 
and evidence not of record necessary to substantiate her 
claim and of the division of responsibility for obtaining 
evidence in support of the claim.  

In correspondence dated in August 2004 N.C.H., the veteran's 
daughter-in-law, stated she could not produce the requested 
medical records because they had not been able to take him to 
the hospital when he was in the Philippines due to financial 
problems.  She stated that he had been treated by local faith 
healers.  She also submitted duplicate copies of his service 
discharge and death certificates and copies of documents 
demonstrating he was a naturalized United States citizen at 
the time of his death.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, the veteran's death certificate listed the 
cause of his death as chronic obstructive lung disease with 
an antecedent cause of chronic emphysema.  At the time of his 
death, the Board notes he was not service-connected for any 
disorder nor is there competent medical evidence which 
relates the cause of his death to service.  There is no 
evidence nor allegation indicating the veteran engaged in 
combat with the enemy during active service and the only 
available clinical records demonstrate treatment for 
emphysema beginning in January 1993.  In support of his own 
claims for service connection the veteran also provided 
contradictory reports as to the date of onset of his 
emphysema.  

The Board finds that the statement from Dr. Santa Maria is of 
no probative value.  The claim of intermittent treatment by 
Dr. Santa Maria is inconsistent with other evidence of 
record, including the veteran's own reports as to treatment 
after service reported in his March and April 1993 
applications for VA benefits.  The memorandum to the file 
also shows that the 1996 statement as to treatment of the 
veteran beginning in 1948 was based solely upon memory as his 
pre-1983 records have been destroyed.  In addition, the 
statement does not actually indicate that any pertinent 
disorder was present during the veteran's military service or 
was otherwise related to service.  Accordingly, Dr. Santa 
Maria's statement does not provide a link between the cause 
of the veteran's death and the veteran's military service nor 
is there any indication a disease was manifest to a degree of 
10 percent within one year the veteran's termination of 
service.  Thus, the 1996 statement as to treatment the 
veteran allegedly received in 1948 is considered to have no 
probative value.  

The Board notes that the appellant and the veteran were 
married in May 1950 and that the appellant has not indicated 
that she actually knew the veteran during his period of 
service.  The veteran's daughter-in-law, N.C.H., also 
asserted the veteran had acquired emphysema during service; 
however, neither the appellant nor N.C.H. have provided 
information indicating any first-hand knowledge of symptoms 
the veteran may have experienced during service.  Similarly, 
the joint affidavit from E.A. and A.G. merely asserted that 
beginning some time in 1950 the veteran regularly sought 
medical treatment for a persistent cough.  There is no 
indication that they, in fact, knew the veteran during his 
period of service or that they observed him experiencing 
breathing difficulties, shortness of breath, or coughing 
during that time.  

While these individuals are qualified to report any symptom 
manifestations they personally observed, such as shortness of 
breath, they are not shown to be qualified to render a 
diagnosis or to provide an etiological nexus between the 
veteran's cause of death and his period of recognized 
service.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds the statements of the 
appellant, N.C.H., E.A., and A.G. as to any symptom 
manifestation during service, or any attribution of observed 
post-service symptomatology to service, to be of no probative 
value.  

The Board notes that the joint affidavit from C.G.H. and 
J.H.S. indicates they served with the veteran during his 
period of recognized service and that in 1946 they observed 
he experienced dyspnea, shortness of breath, intermittent 
swelling of the feet and legs, weak lungs, and emphysema.  
Although this statement is considered competent to the extent 
these individuals claimed to have observed symptoms the 
veteran experienced in 1946, the Board finds that the 
statement is of very little probative value as it is 
unsupported by any credible evidence of record and was 
provided approximately 50 years after the fact. 

Based upon the evidence of record, the Board finds the 
veteran's death due to chronic obstructive lung disease and 
chronic emphysema was not caused by an injury or disease 
incurred in or aggravated by active service.  Therefore, 
entitlement to service connection for the cause of the 
veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the amount of time between the claimed onset of 
disease and the earliest dated documents demonstrating 
competent evidence of disease is a contradiction in the 
evidence that can not be resolved by application of the 
benefit-of-the-doubt rule or reasonable doubt rule.  The 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


